UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MONIQUE MURRAY, etal, “
Plaintiffs, 16-cv-8072 (PKC)
-against- ORDER
CITY OF NEW YORK,
Defendant.
wane eee ponent eee ee eee ween nee X

 

CASTEL, U.S.D.J.:

In an Order of February 21, 2020, the Court set a schedule with regard to the 13
plaintiffs whose claims were addressed in the Court’s summary judgment rulings and whose
claims have survived. The Court now enters this Order with regard to all remaining plaintiffs in
the action.

In a Discovery Stipulation and Order of August 3, 2017 (Doc 51), the Court
ordered as follows: “After the completion of discovery relating to Discovery Plaintiffs, either
party may request discovery from the Court relating to additional plaintiffs or additional
discovery relating to Discovery Plaintiffs outside the scope of this Stipulation upon a showing of
need.” (Order of Aug. 3, 2017 at § 12.) The Court now Orders that any application for
discovery relating to additional plaintiffs shall be filed within 14 days of this Order or will be
deemed untimely. The application shall annex the proposed discovery, the date for completion

of the discovery and be accompanied by a demonstration of need.

 
SO ORDERED.

_ P. Kevin Castel
United States District Judge

Dated: New York, New York
March 9, 2020

 
